Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention III, corresponding to claims 1-3, 6-7, 11-13, and 15-18, in the reply filed on 24 April 2022 is acknowledged. Claims 4-5, 8-10, 14, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
The drawings are objected to because they include various improperly underlined reference characters. A reference character should be underlined when indicating a surface or a cross-section, but should otherwise include a lead line. See 37 CFR 1.84(q). Each underlined reference character that is not indicating a surface or cross-section should be provided with a lead line. See, as one non-exhaustive example of this issue, reference character “20” in Fig. 1. This issue is prevalent throughout the drawings, and each such instance should be corrected.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a scanning system for scanning the food items and generating data” as recited in claim 1 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “scanning the food items and generating data”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “scanning” preceding the generic placeholder describes the function, not the structure, of the system);
“a delivery subsystem” as recited in claim 1 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for receiving the food items from the first nozzle and directing the food items in a desired direction or to a desired location”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “delivery” preceding the generic placeholder describes the function, not the structure, of the system, and also the phrase “in fluid communication with the first nozzle” is insufficient structure for performing the recited function of directed the food items in a desired direction or to a desired location);
“a control system” as recited in claim 1 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “controlling the actuator” and “controlling the delivery subsystem”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “control” preceding the generic placeholder describes the function, not the structure, of the system consistent with examples set forth in MPEP 2181);
“a food processing station” as recited in claim 2 (first, “station” is a generic placeholder for “means” because a station does not require any particular structure, noting that the definition of ‘station’ includes a place or building where a specified activity or service is based; second, the generic placeholder is modified by the functional language “to process the food items being carried by the conveyor”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the phrase “food processing” preceding the generic placeholder describes the function, not the structure, of the station);
“a cutting system” as recited in claim 3 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for cutting one or more portions”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the system);
“a scanning system for scanning the food items and generating data” as recited in claim 11 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “scanning the food items and generating data”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “scanning” preceding the generic placeholder describes the function, not the structure, of the system);
“a discharge subsystem” as recited in claim 11 (first, “subsystem” is a generic placeholder for “means” because any sub-component can be a ‘subsystem’, such that ‘subsystem’ does not imply any particular function; second, the generic placeholder is modified by the functional language “to place the food items at one or more desired locations” as set forth in paragraph (c) of the claim; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “delivery” preceding the generic placeholder describes the function, not the structure, of the subsystem); 
“a control system” as recited in claim 11 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “controlling the actuator” and “controlling the discharge subsystem”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “control” preceding the generic placeholder describes the function, not the structure, of the system consistent with examples set forth in MPEP 2181);
“a scanning system for scanning the food items and generating data” as recited in claim 15 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “scanning the food items and generating data”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “scanning” preceding the generic placeholder describes the function, not the structure, of the system);
“a cutting system” as recited in claim 15 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for cutting one or more portions”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the system);
“a discharge subsystem” as recited in claim 15 (first, “subsystem” is a generic placeholder for “means” because any sub-component can be a ‘subsystem’, such that ‘subsystem’ does not imply any particular function; second, the generic placeholder is modified by the functional language “to deliver the cut food items at one or more desired locations” as set forth in the final paragraph of the claim; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “discharge” preceding the generic placeholder describes the function, not the structure, of the subsystem); 
“a control system” as recited in claim 15 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language including multiple functions set forth in the final paragraph (f) of the claim; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “control” preceding the generic placeholder describes the function, not the structure, of the system consistent with examples set forth in MPEP 2181); and
“a control system” as recited in claim 18 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “controlling the actuator” and “controlling the ballistic launcher”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “control” preceding the generic placeholder describes the function, not the structure, of the system consistent with examples set forth in MPEP 2181).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note also in regards to “a conveyor system” as recited in claim 15, the recitation of “conveyor” is a structural recitation such that “a conveyor system” includes sufficient structure so as to not invoke interpretation under 35 USC 112(f) despite the presence of the generic placeholder “system”.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at the first line recites, “food items that may be of variable size and shape”. This recitation should read either – food items of variable size and shape – or – food items – to avoid any potential for confusion regarding whether or not the food items must be of variable size and shape caused by the phrase “may be”. In view of the present specification, it is clear that the Applicant is intending to claim that the claimed food processing system is capable of processing food items of variable size and shape, and the food items are not claimed.
Claim 1 at the third line recites, “the processed food items”. This recitation should avoid adding a new descriptor – here, “processed” – to the name of the already introduced “food items”. The examiner suggests, as one potential solution to this issue, amending the phrase “removing the processed food items from the conveyor” to read – removing the food items from the conveyor after processing –.
Claim 1 at paragraph (a) recites, “the physical specifications” and then the claim sets forth what particular specifications are included in the recited physical specifications. Since the claims explains what the physical specifications must include, the recitation should read – [[the]] physical specifications – since no antecedent basis has been provided for “the physical specifications”, and since physical specifications could conceivably include other specifications (such as density, material, etc.) such that there is not inherently an antecedent basis for the particular physical specifications being referred to.
Claim 1 at paragraph (b) recites, “locations, comprising:”. This recitation should read – locations, the removal system  comprising:”.
Claim 1 at the paragraph beginning ‘a first nozzle’ recites, “a first nozzle having an inlet opening configured”. This recitation should read – a first nozzle having an inlet opening, the inlet opening configured –.
Claim 1 at the paragraph beginning ‘a vacuum generator’ recites, “the nozzle inlet opening”. This recitation should read – the inlet opening – or – the inlet opening of the nozzle – consistent with the nomenclature previously used by the Applicant.
Claim 1 at the paragraph beginning ‘an actuator’ recites, “the nozzle”. This recitation should read – the first nozzle –. 
Claim 1 at the paragraph (c) recites, “the nozzle”. This recitation should read – the first nozzle –. 
Claim 1 at the final paragraph includes improper comma locations. The final paragraph should read -- (c) a control system receiving data from the scanning system, the data , and controlling the actuator to position the nozzle with respect to the food item to enable the nozzle to pick up the food item, the control system controlling the delivery subsystem to enable the delivery subsystem to deliver the food item at one or more desired locations --. Note that these proposed amendments are only related to the formatting of the claim, and are not intended to address indefiniteness issues identified below.
Claim 2 at the final paragraph recites “the processing”. The word “the” should be deleted because processing of the food items at the food processing station is not previously introduced.
Claim 11 at in the preamble at line 2 recites, “wherein”. The phrasing of the preamble should be amended to replace “wherein” with a phrase such as “in the food processing system” to more clearly indicate that “wherein” is referring to in the food processing system and not in the harvester.
Claim 11 at the second to last line of the preamble recites, “the removed food items”. This recitation should describe the food items following removal of the food items from the conveyor or otherwise avoid adding the new descriptor ‘removed’ into the name of the already introduced food items. (Alternatively, the Applicant can amend the claim to expressly introduced “removed food items”.)
 Claim 11 the preamble recites, “the physical specifications” and then the claim sets forth what particular specifications are included in the recited physical specifications. Since the claims explains what the physical specifications must include, the recitation should read – [[the]] physical specifications – since no antecedent basis has been provided for “the physical specifications”, and since physical specifications could conceivably include other specifications (such as density, material, etc.) such that there is not inherently an antecedent basis for the particular physical specifications being referred to.
Claim 11 at paragraph (b) recites, “position the nozzle in desired position”. This recitation should refer to “a” desired position.
Claim 11 at paragraph (c) recites, “, and controlling” at line 3 of the paragraph. This recitation should read -- , and the control system controlling –.
Claim 12 recites that the pickup system comprises a ballistic launcher. The claim should be amended to clarify that the discharge subsystem (which limitation is interpreted under 35 USC 112(f) and includes a corresponding structure of the ballistic launcher) includes the ballistic launcher. 
Claim 13 recites, “the trajectory”. This recitation should read – a trajectory –.
Claim 15 at line 1 recites, “a variably sized and shaped food items”. The word “a” should be deleted from this recitation.
Claim 15 at the paragraph beginning ‘a nozzle’ recites, “the size and shape”. This recitation should read – the size and the shape –. Claim 15 should also be corrected at each and every other instance of this issue.
Claim 15 at the paragraph beginning ‘a vacuum source’ recites “the nozzle inlet”. This recitation should read – the inlet – or – the inlet of the nozzle –.
Claim 17 recites, “the removed work items” at liens 2-3. This recitation should avoid the new descriptor “removed” in the name of the previously introduced ‘work items’.
Claim 17 recites, “desired position”. This recitation should read – a desired position –. 
Claim 18 recites, “controlling”. This recitation should read – controls – for proper grammar.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 11-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at paragraph (a) recites, “the physical specifications of the food items including the size and shapes of the food items and the locations of the food items on the conveyor”. This recitation is indefinite due to the lack of antecedent basis for each of “the size and shapes” and “the locations”. Regarding “the size and shapes”, first it is unclear what particular size is referred to by “the size”. Since “the size” is of “the food items”, it is unclear whether the size must include a size of each of the food items, or one size among all the food items. For example, if there are five food items, does “the size … of the food items” require a single size or five sizes? Moreover, “the size” is indefinite because even a single food items has multiple sizes, including a length, a width, a thickness, and various surfaces areas (depending on the viewing perspective). Does “the size” refer to any size, some particular size, or all sizes?  Regarding “shapes”, it is unclear what the phrase “the size and shapes of the food items” is intended to be the same as – the size and the shapes of the food items – or – shapes and the size of the food items – (in the latter example, the examiner moves shapes to the front to demonstrate that “shapes” is not being modified by “the”). If “the” does modify “shapes”, it is unclear what shapes of the food items are required. A shape of each food items? At least two shapes among all the food items? Regarding “the locations”, a food item can have various locations on a conveyor, including a first location in a traveling direction of the conveyor, a second location in a width/transverse direction of the conveyor, and a third direction in a height measured perpendicularly to the first two locations (such as if various food items are stacked). It is unclear what particular location(s) are referred to by “the location”. Any of these locations? A three-dimensional coordinate location? The examiner suggests the Applicant ensure that there is a proper antecedent basis for each claim limitation to enhance the clarity of the claim.
	Claim 1 at paragraph (b) recites, “at a one or more desired locations”. This recitation is indefinite because it is unclear new locations are being introduce, or whether the “locations” referred to in this recitation can be the same as those of the “one or more desired locations” introduced in the preamble. Does the Applicant intend use of “a” in the phrase “at a one or more desired locations” to mean – at one of the one or more desired locations --? Or, is the word “a” in the recitation at issue inadvertently included? 
	Claim 1 at paragraph (b) recites, “the shape and size of the food items”. This recitation is indefinite because it is unclear what size of the food items is being referred to. Claim 1 at paragraph (a) introduces, “the size and shapes of the food items”, noting the plural “shapes”. In paragraph (b), which is being referred to? All of the shapes? One of the shapes, and if so which shape? 
	Claim 1 at the paragraph  beginning ‘a first nozzle’ requires the first nozzle to be “configured based on at least one of the shape and size of the food items”. This recitation is indefinite because the food items are not claimed, so their size and shape cannot be known. Indeed, the preamble expressly permits the food items to be “of variable size and shape”. Note only that, but consistent with the present disclosure, the food items may be cut prior to reaching the nozzle having the inlet opening, so the size and shape of the food items changes depending on whether or not the food items are cut. Therefore, whether or not the inlet opening is “configured based on at least one of the shape and size of the food items” is indefinite because this recitation depends on what size food item is provided to the claimed system and also depends on whether or not (and how finely) the food item is cut prior to reaching the nozzle having the inlet opening. An inlet opening sized for a quarter inch diameter food item is not also configured for a five inch diameter food item, e.g. The examiner suggests avoiding defining the size of the claimed inlet opening relative to a size of an unclaimed food item.
	Claim 1 at the paragraph beginning ‘a delivery subsystem’ recites, “a desired location”. This recitation is indefinite because it is unclear whether a new location is being introduced. Claim 1 already introduces “one or more desired locations” at the preamble and “a one or more desired locations” at paragraph (b), and it is unclear whether the recitation of “a desired location” can be one of these locations or whether “a desired location” must be a new location.
	Claim 1 at paragraph (c) recites, “data”. This recitation is indefinite because data is previously introduced at paragraph (a), and the relationship between the two recitations of “data” is unclear. Does the Applicant intend the second recitation to read – the data --, or does the Applicant intend to introduce ‘first data’ and ‘second data’? The scanning system can provide all the data it generates, or the scanning system can provide a subset of the data it generates, or the scanning system can provide data from another source besides data generated by the scanning system (such as if another sensor links into the scanning system to provide data to the scanning system). It is unclear which of these scenarios is encompassed by the control system receiving “data” from the scanning system. E.g., must the data be generated by the scanning system?
	Claim 1 at paragraph (c) recites, “the size and shape of the food items”. Since “the size and shapes of the food items” are introduced in paragraph (a), the recitation in paragraph (c) is indefinite. What shape is required by paragraph (c), noting that the data of paragraph (a) pertains to multiple shapes? Any shape? All shapes?
	Claim 1 at paragraph (c) recites, “the location of the food items”. This recitation is indefinite because multiple locations are previously introduced in paragraph (a). Which particular location is referred to by “the location”? Any location? A specific one of the locations? All of the locations?
	Claim 1 at paragraph (c) recites, “the food item”. This recitation is indefinite because multiple food items are previously introduced, so it is unclear what particular food item is referred to by “the food item”. Does “the food item” refer to a specific one of the food items? Does “the food item” refer to any one of the food items?
	Claim 1 at the final two lines recites, “; and controlling the operation of the vacuum generator”. This recitation is indefinite because it is unclear whether the Applicant is requiring that the control system controls the operation of the vacuum generator. The grammar including the semi-colon immediately before “and controlling” appears to end the paragraph beginning “a control system”; however, the location of the recitation at the end of the paragraph beginning “a control system” suggests the Applicant may intend that the control system controls the operation of the vacuum generator.
	Claim 2 recites, “data”. This recitation is indefinite because claim 1 already includes two recitations of “data”, so it is unclear whether claim 2 is requiring additional data. If not, then one would expect the recitation of “data” in claim 2 to read – the data –. 
	Claim 2 recites, “germane to the processing of the food items”. This recitation is indefinite because it is unclear whether the recitation is describing the ‘data’ or the ‘physical specifications’ – the claim can be interpreted either way.
	Claim 2 at the final paragraph recites, “and controlling the processing of the food items”. This recitation is indefinite. It is unclear whether this recitation is modifying “wherein the control system…” so that the control system is required to control the processing of the food items, or whether this recitation is modifying “data … germane to” so that the data must be germane to the controlling of the food items – the recitation can be read either way.
	Claim 3 recites, “the required cuts”. This recitation lacks antecedent basis, rendering the claim indefinite. For example, it is unclear whether any cut can be considered ‘a required cut’, or whether “the required cuts” only refers to certain types of cuts. Are cuts ‘required’ if the food item is larger than the opening in the nozzle, for example? Or, is any cut a ‘required cut’? 
	 Claim 6 recites, “food items”. This recitation is indefinite because food items are previously introduced in claim 1, so it is unclear whether new food items are being introduced. For example, must the launched food items be the same as those carried by the conveyor and scanned by the scanning system? Or, could the “food items” of claim 6 be some other food items along a different conveyor?
	Claim 6 recites, “one or more delivery locations”. This recitation is indefinite because the relationship between the delivery locations of claim 6 and the  various locations introduced in claim 1 is unclear. Can a desired location be a delivery location? The locations arguably refer to the same locations despite their different names due to the same structure delivering the food items to both locations.
	Claim 6 recites, “the air”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. It is unclear whether some particular mass of air is referred to by “the air”, or whether “the air” can be any mass of air. For example, there is air inside an enclosure and more air outside of an enclosure – which air is referred to by “the air”? Any air?
Claim 11 at the preamble recites, “the physical specifications of the food items, including the size and shape of the food items and the locations of the food items on the conveyor”. This recitation is indefinite due to the lack of antecedent basis for each of “the size and shape” and “the locations”. Regarding “the size and shape”, first it is unclear what particular size is referred to by “the size”. Since “the size” is of “the food items”, it is unclear whether the size must include a size of each of the food items, or one size among all the food items. For example, if there are five food items, does “the size … of the food items” require a single size or five sizes? Moreover, “the size” is indefinite because even a single food items has multiple sizes, including a length, a width, a thickness, and various surfaces areas (depending on the viewing perspective). Does “the size” refer to any size, some particular size, or all sizes?  Regarding “shape”, it is unclear what the phrase “the size and shape of the food items” is intended to be the same as – the size and the shape of the food items – or – a shape and the size of the food items – (in the latter example, the examiner moves ‘shape’ to the front to demonstrate that “shape” is not being modified by “the”). If “the” does modify “shape”, it is unclear what shape of the food items are required. A shape of each food items? Any shape among all the food items? Regarding “the locations”, a food item can have various locations on a conveyor, including a first location in a traveling direction of the conveyor, a second location in a width/transverse direction of the conveyor, and a third direction in a height measured perpendicularly to the first two locations (such as if various food items are stacked). It is unclear what particular location(s) are referred to by “the location”. Any of these locations? A three-dimensional coordinate location? The examiner suggests the Applicant ensure that there is a proper antecedent basis for each claim limitation to enhance the clarity of the claim.
	Claim 11 at the paragraph  beginning ‘a nozzle’ requires the inlet configuration is “based on at least one of the size and shape of the food items”. This recitation is indefinite because the food items are not claimed, so their size and shape cannot be known. Indeed, the preamble expressly permits the food items to be variably sized and shaped. Note only that, but consistent with the present disclosure, the food items may be cut prior to reaching the nozzle having the inlet, so the size and shape of the food items changes depending on whether or not the food items are cut. Therefore, whether or not the inlet is configured based on at least one of the size and shape of the food items is indefinite because this requirement depends on what size food item is provided to the claimed system and also depends on whether or not (and how finely) the food item is cut prior to reaching the nozzle having the inlet. An inlet sized for a quarter inch diameter food item is not also configured for a five inch diameter food item, e.g. The examiner suggests avoiding defining the size of the claimed inlet relative to a size of an unclaimed food item.
Claim 11 at paragraph (b) recites that the actuator is to “optimally position” the nozzle. The term “optimally” in this recitation is a relative term which renders the claim indefinite. The term “optimally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Whether or not a position is ‘optimal’ depends on the factor being optimized, which is not specified. A position may be ‘optimal’ for time efficiency if the position is above but off-center from a food item, whereas the same position is suboptimal for lifting strength. Depending on what factors are considered as important, and what weights are given to each factor, whether or not a position is ‘optimal’ changes. Since no standard is set forth, either explicitly or implicitly, the term “optimally” is indefinite.
Claim 11 at paragraph (c) recites, “data”. This recitation is indefinite because data is previously introduced at in the preamble, and the relationship between the two recitations of “data” is unclear. Does the Applicant intend the second recitation to read – the data --, or does the Applicant intend to introduce ‘first data’ and ‘second data’? The scanning system can provide all the data it generates, or the scanning system can provide a subset of the data it generates, or the scanning system can provide data from another source besides data generated by the scanning system (such as if another sensor links into the scanning system to provide data to the scanning system). It is unclear which of these scenarios is encompassed by the control system receiving “data” from the scanning system. E.g., must the data be generated by the scanning system?
Claim 11 at paragraph (c) recites, “the food item”. This recitation is indefinite because it is unclear what particular food item is being referred to. The claim previously introduces “the food items”. Must “the food item” be a particular one of the food items? Any one of the food items? Can “the food item” be an entirely new food item?
Claim 11 at paragraph (c) recites, “one or more desired locations”. This recitation is indefinite because the claim at the end of the preamble previously introduces “one or more desired locations”. Is paragraph (c) introducing additional locations, or is paragraph (c) necessarily referring to the same locations as previously introduced?
Claim 12 recites, “the air”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. It is unclear whether some particular mass of air is referred to by “the air”, or whether “the air” can be any mass of air. For example, there is air inside an enclosure and more air outside of an enclosure – which air is referred to by “the air”? Any air?
Claim 13 recites, “the food item”. This recitation is indefinite because claim 11 introduces multiple food items. It is unclear what food item is referred to by claim 13. Any food item, including a new food item? Any one of the previously introduced food items? A particular one of the previously introduced food items?
Claim 15 at line 2 recites, “the cut portions”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. There are a variety of cut portions when cutting food items, including, e.g., scarp portions. It is unclear what particular portions are referred to by “the cut portions”. Does “the cut portions” refer to each and every portion, inclusive of scraps? Or, does “the cut portions” refer to at least any two portions? Or, does “the cut portions” refer to some specific subset of cut portions?
Claim 15 recites the limitation "the cut portions” in line 2.  There is insufficient antecedent basis for this limitation in the claim. There are multiple types of cut portions of food items, including cut waste portions and cut prime portions, as well as various sizes and elements of the cut prime portions. Claim 15 is indefinite because it is unclear which particular types of cut portions are referred to by “the cut portions”. Does “the cut portions” refer to every portion cut? Or, does “the cut portions” only refer to some types of cut portions, such as prime cut portions?
Claim 15 at paragraph (b) recites, “physical specifications of the food items including the size and shape of the food items and the locations of the food items on the conveyor”. First, this recitation is indefinite because it is unclear whether double inclusion of “physical specifications” is intended. Claim 15 at line 2 previously introduces “physical specifications” of the cut portions of the food items, and it is unclear whether “physical specifications of the food items” is the same as the previously recited “physical specifications”. Both features have the same name, and the cut portions are parts of the food items. Second, this recitation is indefinite due to the lack of antecedent basis for each of “the size and shapes”, “the locations”, and “the conveyor”. Regarding “the size and shape”, first it is unclear what particular size is referred to by “the size”. Since “the size” is of “the food items”, it is unclear whether the size must include a size of each of the food items, or one size among all the food items. For example, if there are five food items, does “the size … of the food items” require a single size or five sizes? Moreover, “the size” is indefinite because even a single food items has multiple sizes, including a length, a width, a thickness, and various surfaces areas (depending on the viewing perspective). Does “the size” refer to any size, some particular size, or all sizes?  Regarding “shape”, it is unclear what the phrase “the size and shape of the food items” is intended to be the same as – the size and the shape of the food items – or – the size and a shape of the food items –. If “the” does modify “shape”, it is unclear what shape of the food items are required. Any shape of the food items, or some particular shape of the food items? Regarding “the locations”, a food item can have various locations on a conveyor, including a first location in a traveling direction of the conveyor, a second location in a width/transverse direction of the conveyor, and a third direction in a height measured perpendicularly to the first two locations (such as if various food items are stacked). It is unclear what particular location(s) are referred to by “the location”. Any of these locations? A three-dimensional coordinate location? Regarding “the conveyor”, it is unclear whether this limitation is referring to “the conveyor system” or some other conveyor. Or, does the Applicant intend to “the conveyor” to refer to some subset of the “conveyor system”? See also the recitation of “the conveyor” at paragraph (d). The examiner suggests the Applicant ensure that there is a proper antecedent basis for each claim limitation to enhance the clarity of the claim.
Claim 15 at paragraph (c) recites “one or more portions” that are cut from the food items. This recitation is indefinite because the preamble of the claim previously recites, “physical specifications of the cut portions and placing the cut portions at one or more desired locations”, and it is unclear whether the “one or more portions” of paragraph (c) are the same as the ‘cut portions’ of the preamble. Can the “one or more portions” be other cut portions, such as waste portions that need not be of desired ‘physical specifications’? On the one hand, both the “one or more portions” and the “cut portions” are cut portions of food items, suggesting they may be intended as the same portions. On the other hand, the portions have slightly different names and the “one or more portions” are not introduced with ‘the’ or ‘said’, suggesting they may be different portions. 
Claim 15 at the paragraph  beginning ‘a nozzle’ requires the nozzle to have an inlet that is “configured based the size and shape of the cut food items”. This recitation is indefinite because the cut food items are not claimed, so their size and shape cannot be known. Indeed, the preamble expressly permits the food items to be “of variable size and shape”. Note only that, but the food items may be cut prior to reaching the nozzle having the inlet opening (indeed, the recitation acknowledges that the food items may be cut), so the size and shape of the food items changes depending on how the food items are cut. Therefore, whether or not the inlet opening is “configured based on the size and shape of the cut food items” is indefinite because this recitation depends on what size food item is provided to the claimed system and also depends on whether or not (and how finely) the food item is cut prior to reaching the nozzle having the inlet opening. An inlet opening sized for a quarter inch diameter food item is not also configured for a five inch diameter food item, e.g. The examiner suggests avoiding defining the size of the claimed inlet opening relative to a size of an unclaimed food item. Additionally, this recitation is indefinite because there is insufficient antecedent basis for “the cut food items”. Claim 15 introduces, “cut portions” of the food items. It is unclear whether “the cut food items” refers to “the food items” or “the cut portions of the food items”, or whether “the cut food items” intends to refer to some other cut portions of the food items (such as waste portions cut from the food items).
Claim 15 at paragraph (e) recites that the actuator is to “optimally place” the nozzle in “optimum position”. The terms “optimally” and “optimum” in this recitation are relative terms which render the claim indefinite. The terms “optimally” and “optimum” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree(s), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Whether or not a position is ‘optimal’ depends on the factor being optimized, which is not specified. A position may be ‘optimal’ for time efficiency if the position is above but off-center from a food item, whereas the same position is suboptimal for lifting strength. Depending on what factors are considered as important, and what weights are given to each factor, whether or not a position is ‘optimal’ changes. Since no standard is set forth, either explicitly or implicitly, the terms “optimally” and “optimum” are indefinite.
Claim 15 at paragraph (e) recites, “the cut piece”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Is the Applicant introducing a new cut piece? Is “the cut piece” the same as “the cut portions”? Is “the cut piece” one of the cut portions, and if so can it be any of the cut portions or must it be some specific cut portion?
Claim 15 at paragraph (f) recites, “the scanned data”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. The relationship between the “scanned data” and the previously introduced “data” generated by the scanning system is unclear. Are the two recitation of ‘data’ the same? Can “the scanned data” be a subset of the previously introduced “data”? Can “the scanned data” be some other set of data, or must it be the same as the previously introduced data?
Claim 15 at paragraph (f) recites, “the physical characteristics of the food item”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Are “the physical characteristics” the same as “the physical specifications”? What particular characteristics are referred to as “the physical characteristics” – each and every physical characteristic (density, molecular makeup, dimensions, etc.), or only at least two physical characteristics (e.g., length and width)?
Claim 15 at paragraph (f) recites, “the food item”, yet there are multiple food items previously introduced. This recitation is indefinite because it is which food item is referred to by “the food item”, in view of the claim previously introducing multiple food items. Also, the paragraph is contradictory because the claim requires determining “the physical characteristics of the food item including the size and shape of the food items”. How can one food item provide the size and shape of plural food items?
Claim 15 at the final paragraph recites multiple recitations that lack antecedent basis including “the cutting paths”, “the determined cuts”, and “the cut food items”. It is unclear whether each of these limitations intends to introduce a new feature or refer to a previously introduced feature.
Claim 15 is indefinite because it is unclear whether “desired physical specifications” is describing new physical specifications, since physical specifications are previously introduced in the preamble.
Claim 15 at the final paragraph recites, “optimally”. This recitation is indefinite for the same reasons as explained above.
Claim 15 at the final paragraph recites, “one or more desired locations”. This recitation is indefinite because it is unclear whether new locations are being introduced, given that multiple different locations are previously recited in claim 15.
Claim 16 recites, “food items”. This recitation is indefinite because it is unclear whether double inclusion of “food items” is intended, given that claim 15 previously introduces food items.
Claim 16 recites, “the air”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. It is unclear whether some particular mass of air is referred to by “the air”, or whether “the air” can be any mass of air. For example, there is air inside an enclosure and more air outside of an enclosure – which air is referred to by “the air”? Any air?	Claim 16 recites, “delivery locations”. This recitation is indefinite because it is unclear whether double inclusion of “locations” is intended, given that claim 15 previously introduces various locations.
Claim 17 at the paragraph  beginning ‘a nozzle’ requires the nozzle to have an inlet that is “configured based the size and shape of the food items”. This recitation is indefinite because the food items are not claimed, so their size and shape cannot be known. Still further, it is unclear whether the food items are the same as the work items, so it is unclear if the system is processing work items that are not food items, how can the nozzle be sized and shaped based on the food items? 
Claim 17 includes a host of recitation that lack antecedent basis, including at least “the size and shape”, “the food items”, “the work item”. Each of these recitations is indefinite because the feature being referred to is unclear. What particular size and shape are required? Any size and any shape? Every size and every shape? A length and a volume are both sizes – does “the size” encompass either of these? The shape changes depending on the observed perspective (e.g., top vs. side), so the particular ‘shape’ is unclear. Are food items and work items required? Must the work items be food items? What particular work item is referred to by “the work item” – a specific one or any one?
Claim 17 is indefinite because it is unclear whether the “delivery locations” and the “one or more desired locations” are the same as or in addition to the “one or more desired locations”. How many locations are required by claim 17?
Claim 17 recites, “optimally”. This recitation is an indefinite relative term for the same reasons previously explained.
Claim 17 recites, “the air”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. It is unclear whether some particular mass of air is referred to by “the air”, or whether “the air” can be any mass of air. For example, there is air inside an enclosure and more air outside of an enclosure – which air is referred to by “the air”? Any air?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 11-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 9,778,651 B2 to Strong et al.
Regarding claim 1, Strong discloses a food processing system 100 for processing food items 104 that may be of variable size and shape (this recitation depends on what food items are provided to the system 100, noting that the food items are not claimed; also, all the food items of col. 4, lines 56-57 are not the exact same size and shape), as the food items 104 are being carried on a support surface of a conveyor 102 (see Fig. 1 and col. 4, lines 51-56), and removing the processed food items 104 from the conveyor 102 to deliver the food items to one or more desired locations (using the system 130A of Fig. 9; see col. 13, lines 59-63), comprising: 
(a) a scanning system 110 for scanning the food items 104 and generating data pertaining to the physical specifications of the food items 104 including the size and shapes of the food items and the locations of the food items on the conveyor 102 (see col. 6, line 54 to col. 7, line 9); 
(b) a removal system for removing the food items 104 from the conveyor 102 to deliver the food items 104 at a one or more desired locations (see Fig. 9 and col. 13, line 59-63), comprising: 
a first nozzle 604 having an inlet opening configured based on at least one of the shape and size of the food items 104 to be received into the first nozzle 604 (see Fig. 9, where lifting the food items per col. 13, lines 59-63 satisfies the nozzle being configured based on the size and shape of the food items because the nozzle is sized at least large enough to receive the food items); 
a delivery subsystem (defined by tube 602) in fluid receiving communication with the first nozzle 604 for receiving the food items from the first nozzle 604 and directing the food items in a desired direction or to a desired location (see Fig. 9 and col. 13, lines 59-63); 
a vacuum generator generating a vacuum at the nozzle inlet opening (see col. 14, lines 1-4); and 
an actuator (of carrier system 124) to move and position the nozzle 604 to desired positions relative to the food items 104 (see col. 14, lines 5-7); and 
(c) a control system 150 receiving data from the scanning system 110 including pertaining to the size and shape of the food items 104, and the location of the food items 104 on the conveyor 102 (see col. 5, lines 41-49) and controlling the actuator to position the nozzle 604 with respect to the food item 104 to enable the nozzle 604 to pick up the food item 104 (see col. 5, lines 27-29 and col. 14, lines 5-7), controlling the delivery subsystem to enable the delivery subsystem to deliver the food item 104 at one or more desired locations (see col. 13, line 59 to col. 14, line 4, where the control system 150 controls the entire system 130A per col. 5, lines 27-29, which includes controlling the delivery subsystem); and controlling the operation of the vacuum generator (see col. 13, line 59 to col. 14, line 4, where the control system 150 controls the entire system 130A per col. 5, lines 27-29).  
Regarding claim 2, Strong discloses a food processing station (including a leftmost cutter 120 relative to Fig. 1) located upstream from the removal system (see Fig. 1; a rightmost removal system 130 is to the right of the leftmost cutting station 120) to process the food items 104 being carried by the conveyor 102 (see Fig. 1 and ); and wherein the control system 150 receiving data from the scanning system 110 pertaining to the physical specifications of the food items 104 germane to the processing of the food items 104 at the food processing station (see col. 5, lines 42-45) and controlling the processing of the food items at the food processing station (see col. 5, lines 27-29 and col. 5, lines 51-65).  
Regarding claim 3, Strong discloses that the food processing station comprises a cutting system 120 for cutting one or more portions from the food items 104 (see col. 4, line 65 to col. 5, line 6); and the control system 150 directing the cutting system to perform the required cuts of the food items 104 (see col. 5, lines 55-65).  
Regarding claim 6, Strong discloses that the delivery subsystem comprises a ballistic launcher (tube 602 forms part of a ballistic launcher, note the open top of the tube in Fig. 9) in flow communication with the first nozzle 604 (see Fig. 9 and col. 63-66) to launch food items into the air at a trajectory to deliver the food items to one or more delivery locations (see Fig. 9 and 59-63 – there is air inside the tube 602, and this is the air into which the food items are launched; the definition of ‘launch’ includes to set into motion, and thus the food items are launched within the tube 602 when raised to the top of the tube 602, with the trajectory being in an upward direction; alternatively, the air can be air above the tube 602, noting that ‘to launch food items into the air’ is an intended use of the tube 602, such that sufficiently low density food items will be launched into the air when no additional structure is connected to the tube’s top end, which is the state shown in Fig. 9).  
Regarding claim 7, Strong discloses that the control system 150 controlling the trajectory of the food item 104 launched from the ballistic launcher (the control system 150 controls the position of the tube 604 per col. 14, lines 5-7 and col. 5, lines 27-29, and the particular trajectory varies depending on the position of the tube 604; e.g., a first vertical trajectory is a trajectory upward from a first position of the tube above the conveyor, and a second vertical trajectory is a trajectory upward from a second position spaced apart from the first position of the tube above the conveyor).  
Regarding claim 11, Strong discloses a harvester (including the system 130A shown in Fig. 9) for a food processing system 100 wherein variably sized and shaped food items 104 being processed are carried on a conveyor 102 (see Fig. 1; the food items are variably sized and shaped depending on the particular food items, which are not claimed, that are loaded onto the conveyor 102; see the food items of col. 4, lines 56-55), the food processing system 100 including a scanning system 110 for scanning the food items 104 to generate data pertaining to the physical specifications of the food items 104, including the size and shape of the food items and the locations of the food items 104 on the conveyor 102 (see col. 6, line 54 to col. 7, line 9), the harvester removing the food items 104 from the conveyor 102 and delivering the removed food items 104 at one or more desired locations (see col. 13, lines 59-63), the harvester comprising: 
(a) a pickup system (see Fig. 9) for picking up the food items 104 from the conveyor 102 (see col. 13, line 59 to col. 7, line 1), comprising: 
a nozzle 604 having an inlet configuration based on at least one of the size and shape of the food items (see Fig. 9, where lifting the food items per col. 13, lines 59-63 satisfies the nozzle being configured based on the size and shape of the food items because the nozzle is sized at least large enough to receive the food items); 
a discharge subsystem (including tube 602) in flow communication with the nozzle 604 (see Fig. 9 and col. 13, lines 59-63); and 
a vacuum source for creating a vacuum at the nozzle 604 (see col. 14, lines 1-4); 
(b) an actuator (of carrier system 124) to optimally position the nozzle 604 in desired position relative to the food items 104 to facilitate picking up the food items 104 with the nozzle 604 (see col. 14, lines 5-7); and  
(c) a control system 150 for receiving data from the scanning system 110 pertaining to the physical specifications of the food items 104, including the size and shape of the food items 104 and the locations of the food items on the conveyor 102 (see col. 5, lines 41-49), and controlling the actuator to position the nozzle 604 with respect to the food items 104 to enable the nozzle 604 to pick up the food item 104 from the conveyor 102 (see col. 5, lines 27-29 and col. 14, lines 5-7) and controlling the discharge subsystem to place the food items at one or more desired locations (see col. 13, line 59 to col. 14, line 4, where the control system 150 controls the entire system 130A per col. 5, lines 27-29, which includes controlling the discharge subsystem).  
Regarding claim 12, Strong discloses that the pickup system comprises a ballistic launcher (tube 602 forms part of a ballistic launcher, note the open top of the tube in Fig. 9) in flow communication with the nozzle 604 to launch food items into the air at a trajectory to delivery of the food items to one or more delivery locations (see Fig. 9 and 59-63 – there is air inside the tube 602, and this is the air into which the food items are launched; the definition of ‘launch’ includes to set into motion, and the food items are set into motion with the tube, with the trajectory being in an upward direction; alternatively, the air can be air above the tube 602, noting that ‘to launch food items into the air’ is an intended use of the tube 602, such that sufficiently low density food items will be launched into the air when no additional structure is connected to the tube’s top end, which is the state shown in Fig. 9).  
Regarding claim 13, Strong discloses that the control system 150 controls the trajectory of the food item 104 launched from the ballistic launcher (the control system 150 controls the position of the tube 604 per col. 14, lines 5-7 and col. 5, lines 27-29, and the particular trajectory varies depending on the position of the tube 604; e.g., a first vertical trajectory is a trajectory upward from a first position of the tube above the conveyor, and a second vertical trajectory is a trajectory upward from a second position spaced apart from the first position of the tube above the conveyor).  
Regarding claim 15, Strong discloses a system 100 for cutting portions from a variably sized and shaped food items 104 (this recitation depends on what food items are provided to the system 100, noting that the food items are not claimed; also, all the food items of col. 4, lines 56-57 are not the exact same size and shape) based on desired physical specifications of the cut portions (see col. 5, lines 51-55) and placing the cut portions at one or more desired locations (see col. 13, lines 59-63), comprising: 
(a) a conveyor system 102 for conveying the food items 104 (see Fig. 1 and col. 4, lines 51-53); 
(b) a scanning system 110 for scanning the food items 104 and generating data pertaining to physical specifications of the food items 104 including the size and shape of the food items 104 and the locations of the food items 104 on the conveyor 102 (see col. 6, line 54 to col. 7, line 9); 
(c) a cutting system 120 for cutting one or more portions from the food items 104 (see col. 4, line 65 to col. 5, line 6); 
(d) a pickup system (see Fig. 9) for picking up the cut portions from the conveyor 102 (see col. 13, lines 59-63), comprising:  
a nozzle 604 having an inlet configured based on the size and shape of the cut food items (see Fig. 9, where lifting the food items per col. 13, lines 59-63 satisfies the nozzle being configured based on the size and shape of the food items because the nozzle is sized at least large enough to receive the food items); 
a discharge subsystem (including tube 602) in flow communication with the nozzle 604 (see Fig. 9 and col. 13, lines 59-63); and 
a vacuum source generating a vacuum at the nozzle inlet (see col. 14, lines 1-4); 
(e) an actuator (of carrier system 124) coupled to the nozzle 604 to optimally place the nozzle in optimum position relative to the cut piece to facilitate picking up the cut piece with the nozzle 604 (see col. 14, lines 5-7); and 
(f) a control system 150: 
processing the scanned data to determine the physical characteristics of the food item 104 including the size and shape of the food items 104 and the locations of the food items 104 on the conveyor 102 (see col. 5, lines 45-49); 
determining the cutting paths to cut the food items 104 to achieve desired physical specifications of the cut portions (see col. 5, lines 51-59); 
directing the cutting system to perform the determined cuts (see col. 5, lines 27-29); 
directing the actuator to position the nozzle 604 with respect to the food items to enable the nozzle 604 to optimally pick up the cut portions (see col. 5, lines 27-29 and col. 14, lines 5-7); and 
controlling the discharge subsystem to deliver the cut food items at one or more desired locations (the control system 150 controls the discharge system by moving the location of the tube 602 relative to the conveyor 102; the position at which the cut food item changes when the entire system 100 is viewed from above).  
Regarding claim 16, Strong discloses that the discharge subsystem comprises a ballistic launcher (tube 602 forms a ballistic launcher, note the open top of the tube in Fig. 9) in flow communication with the nozzle 604 to launch food items into the air at a trajectory to deliver the food items to one or more delivery locations (see Fig. 9 and 59-63 – there is air inside the tube 602, and this is the air into which the food items are launched; the definition of ‘launch’ includes to set into motion, and thus the food items are launched within the tube 602 when raised to the top of the tube 602, with the trajectory being in an upward direction; alternatively, the air can be air above the tube 602, noting that ‘to launch food items into the air’ is an intended use of the tube 602, such that sufficiently low density food items will be launched into the air when no additional structure is connected to the tube’s top end, which is the state shown in Fig. 9).  
Regarding claim 17, Strong discloses a harvester (see Fig. 9) for harvesting work items 104 being carried on a conveyor 102 (see Fig. 1), the harvester removing the work items 104 from the conveyor 102 and delivering the removed work items 104 at one or more desired locations (see col. 13, line 59-63), the harvester comprising: 
(a) a pickup system (see Fig. 9) for picking up the work items 104 from the conveyor 102 (see col. 13, lines 59-63), comprising: 
a nozzle 604 having an inlet configuration based on the size and shape of the food items 104 (see Fig. 9, where lifting the food items per col. 13, lines 59-63 satisfies the nozzle being configured based on the size and shape of the food items because the nozzle is sized at least large enough to receive the food items);  
a ballistic launcher (including tube 602) in flow communication with the nozzle 604 to launch the work items 104 into the air at a trajectory to deliver the work items to one or more delivery locations  (see Fig. 9 and 59-63 – there is air inside the tube 602, and this is the air into which the food items are launched; the definition of ‘launch’ includes to set into motion, and thus the food items are launched within the tube 602 when raised to the top of the tube 602, with the trajectory being in an upward direction; alternatively, the air can be air above the tube 602, noting that ‘to launch food items into the air’ is an intended use of the tube 602, such that sufficiently low density food items will be launched into the air when no additional structure is connected to the tube’s top end, which is the state shown in Fig. 9); and 
a vacuum source for creating a vacuum at the nozzle 604 sufficient to cause the work items 104 to enter the nozzle 604 and be launched from the ballistic launcher 602 (see col. 14, lines 1-4; this recitation depends on the particular food items, where light weight and high surface area food items such as lettuce are launched more easily than high weight and low surface area food items such as frozen steak); 
(b) an actuator (of carrier system 124) to optimally position the nozzle 604 in desired position relative to the work items 104 to facilitate picking up the work items 104 with the nozzle 604 (see col. 14, lines 5-7); and  
(c) a control system 150 controlling the actuator to position the nozzle 604 with respect to the work items 104 to facilitating the nozzle 604 picking up the work item 104 from the conveyor 102 (see col. 5, lines 27-29 and col. 14, lines 5-7) and controlling the ballistic launcher 602 to deliver the work items 104 at one or more desired locations (by controlling the position of the ballistic launcher; see col. 5, lines 27-29 and col. 14, lines 5-7).  
Regarding claim 18, Strong discloses that the control system 150 controlling the trajectory of the work items 104 launched from the ballistic launcher (by moving the tube 602; each different position of the tube 602 corresponds to a different trajectory, at least as the trajectories are viewed from above, because the start and end points of each trajectory different as the tube 602 is moved).  
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following references discloses a relevant removal system: US Pat. No. 11,253,893 B2 to Hogervorst et al. and WO 2018/006506 to Dongguan City Hongqi Machine Co, Ltd.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724